 STAT.L OF NORTH CAROLINA                                          IN TIIE GENERA:1, COU[~I' OF JUSTIC:E:
 COUNTY OF IRED:LLL                                 .~a.xa~S            SUPERIOR COU:IZ".h :DIVISION
                                                           t
                                                    `,.....~                                   "~
                                                                                  18-CvS- Z 2j`-
                                                                                               jD
CL:IDIO GA.RCIA ancl CLAU1vIAR                         )
EXPRCSS,INC.            ...r~:. .....   s ..i   .




                                                                              CONfPLAINT
                                                                         JURY TRIf1L DEMANDED




ONEBEACON SERVICES, :LLC,       )
ATLANTIC SPECIA.LTY INSURANCE )
COMPANY, BRENTWOOD SERVICES )
ADMINISTRATORS, INC., and JOFIN )
DOE CORPORfI TION               )
                                                       )

                             Defendants.



       NOW COMES Plaintiff, Eliclio Garcia, by and through his counsel, complaining of
defendant alleges and states:

                                         INTRODUCTI ON

        1.     The Plaintiff brings the unfair and deceptive trade practices claim to recover
damages caused by the defendant when defendants denied plaintiff's valid claim for occupational
acciclent coverage and beneFts arising from an automobile collision.

        2.      That Atlantic Specialty Insurance Company is the underwriting company that
issued the policy to T.ransportation Industry Trust.

       3.    The participating organization was Dunavant Trans Gulf Transportation, LLC;
       Dunavant Sea Lane Express, LLC.

       4.      The l.ine of insurance is Occupational Acciclent.

       S.      The clate. of the acciclent given rise to the incictent was September 18, 2014.


                                                               1




            Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 1 of 11                                 B
      .17.        OneBeacon Services, LLC anci htlantic Specialty Insurance Coinpany hereinatter
      referred to as « OrieBeacon."

      18.       Upon in:formation ancl belief, John Doe is a corporation whose true name or
      names are unknown.




                                    i'A CTUAL ALLE GATI ONS


      19.       Upon information and belief, the Policy was in full force anci effect as of
      Septembe.rl8, 2014, and was assigned a policy number of 216-000-825.

      20.        Upon information and belief, Defenciant OneBeacori has paid occupational
      acciclent benefits totaling $568.48 under OneBeacon's claim number OAB.105275.

     21.        On or about September 18, 2014 at approximately 6:46 a.m.,. Plaintiff was the
     operator of a 2002 Nissan passenger vehicle, with vehicle iclentification number of
     1N4AL11D12C702208 ("Plaintiff's vehicle"), which Plaintiff drove in a southernly
     direction on Interstate 77.                                                   -

     22.        Plaintiff was traveling in the far-right lane of Interstate 77.

     23.         Upofi information arid belief a 2000 Honda with vehicle identification number
     2HGEJ6615YI-I508818 driven by Jennifer Gordon Sanders attempted to merge into the
     Plaintiff's lane of travel and collided with PlaintifPs vehicle. --

     24.      Upon information and belief, Jennifer Gorclon Sanders was charged with Unsafe
     Lane Change by Nort.h Carolina Trooper B.A. Kenter of the North Carolina State Highway
     Patrol.

_.   25.        As a result of the collision, Plaintiff sustained severe, painfiil injuries to his
     person, including but not limited to the :following:.

                a.      Back pain; and                                                        _
                b.      Back compression fracture.

     26.        Plaintiff also sustained property damage to his vehicle.

     27.        That all the a:foresaid injuries ancl clamages sustainecl by Plai.ntiff have eaused hi.m
     to suffer great physical pain and mental anguish.

                                                   3




           Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 2 of 11
       6.     Clauniar Ex.press, Inc. was a hucking conipany thnt cont.ractecl with .C)urlavant
       Trans GuLt "1'ransportation, LLC; Dtuiavant Sea Lane Express, .LLC.

       7.       Eliclo Garcia was an owner operator/employee of Clauunar Express, Inc., a
       trucic:ing company.

       S.      Elicio Garcia and Claumar Express, Inc. had ari occupational acciclent policy that
       provicleci benefits for occupational and non-occupationat accidents.



                                           PARTIES
      9.       Plaintitf ELIDO GARCIA (hereinatter referred to as Plaintift) is a resicient of
      Iredell County North Carolina.

     10.         Plaintiff Claumar Express Inc. was a trucking company owned and operateci by
Plaintiff with its principal office in Mooresville, North Carolina, Ireclell County.

    11.       Defendant OneBeacon Services, LLC is a Nlinnesota corporation with its
    principal place of business located at 605 Highway 169 North, Suite 800, Plymouth, MN
    55441.

    12.        Defendant OneBeacon also has a registerecl agent address located in North
    Carolina, specifically at 2626 Glenwood Avenue, Suite 550, Raleigh, North Carolina,
    27608. OneBeacon does and operates business in.all 50 states under various names and
    subsidiaries.

    13.     Defendant Atlantic Specialty Insurance Company is a licensecl insurance
    company with the State ofNorth Carolina- with FEIN number 133362309.

   14.       Upon information and belief, Atlantic Specialty Insurance Company is not file
   with the North Carolina Secretary of State and is therefo.re served via the North Carolina
   Department of Insurarice, care of Mike Causey, NC Insurance Commissioner, located at
  _ 1201 Mail Service Center, Raleigh, North Carolina, 27699. -

   15.       Defendant Brentwood Services Administrators, Inc. is the claims aclministrator
   for Occupational Acciclent Policy 4216-000-825 (hereinafter `the policy") issuecl to
   Transportation Industry Trust for participating organization "1'GT Trinsgulf Transportation,
   L.LC d/b/a Trans Gulf Transportation with a principal of business at 104 Continental Place,
   # 200, Bre.ntwood, TN 27027.

   16.       Upon information ancl belief, Brentwood Services Administrators,.Inc. also has a
   registered agent locatecl in North Carolina, more specitically at 1.1121 Carmel Commons
   Blvd.; #375, Charlotte North Carolina, 28226.
                                                2




         Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 3 of 11
     28.        hhat as a result of the aforesaict injuries aricl clamages, PlaintiEf has. beeome
     obligated for the payment of large surns of healthcare provicler bills and otlier liealtlicare ancl
     treatment.

     29.         "Chat Plaintiff was in no way negtigerit or contributorily negligent in the
     September 13, 2014 acciclent which causecl his personal injuries and/or property damage to
     h.is vehicle.

     30.      That North Carolina Parm Bureau Insurance Group macle liability settlement
     payments to Plaintiff

     31.      Plaintiff sustained injures and clamages to his person in an amount in excess of
     $25,000.00.

     32.       That aftei the acciclent Defendants knew or shoulcl have known that .Plaintiff's
     claims were valict and payable unde.r the Policy.

     33.        Plaintiff was an employee of Claumar Express Inc., as an owner operator as a
     truck driver.

    34.        As a condition of plaintiff's employment with Claumar Express Inc., he was
    requirecl to carry occupational accident insurance provicled by Atlantic Specialty Insurance
    Company (hereinafter referred to as "Atlantic").                           --

    .35.       Atlantic provided Occupational Accident coverage to Plaintiff under a
-    "occupational accident policy."

    36.         This policy covered Occupational Accident benefits that might arise should
    Plaintiff experience an accident while under dispatch.

    37.       The Occupational Accident policy stated that an injury would be covered if the
    insured was under dispatch, which the policy defined as when the Insured Person was:

           c. In route to pick up a load,
           d. picking up a load,
           e. in route to deliver a.load,
           E unloading a .load,
          g. in route after dropping a loacl,
          .h. waiting for a loact if the Insurecl Person is not at home;
          i. required to perform services by or for a motor carrier; or
          j. performing activities to comply with fecleral or state laws to satisfy motor carrier
              or• commercial clriving requirements.

                                                  4




         Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 4 of 11
 38.        I'his policy excluciccl "usual travel" to ancl from work.

 39.        Plainti:ff was not uncler usual travel to ancl from work at the tinie o.f the aceide►it
 on Septe.rnber 18, 2014.

 40.        At the time of t11e acciclent oti Septeinber 18, 2014, Plaintiff was uncler .Dispatch.

 4.1.      On September 17, 2014, before Plaintiff left work, Plaintia:f was iristructed by his
 dispatch manager, Julio Armas that he was to be given a special assignment.

42.        Plaintiff was instructed by his dispatch supervisor that lie was to go home anci
arrive early in the morning to pick up his truck, to picic up a container on tlic niorning of
September 18, 2014, and to then load it at Maiden, NC by 10 A.M.

43.         Plaintiff's i.nstructions were in the clispatch logbook.

44.      . Plaintiff's Dispatch orders reduired him to leave liome early to satisfy the
obligations of his Dispatch orcler.

45.         Plaintiff signed the dispatch logbook ancl.xeturned home with his Dispatch orcters.

46.       Barly the next morning, September 18, 2014, Plaintiff left his home and began his
Dispatch order.

47.        On the morning of September 13, 2014 while on the way to pick up his truck,
Plaintiff was involved in an accident on Interstate 77 in Iredell County.

43.        This accident occurred while Plaintiff was on dispatch.

49.       A logbook from Dunavant Sea Lane Express stateci that Plaintiff was uncier
Dispatch.

50.        Two separate dispatch supervisors confrmed that Plaintiff was under clispatch at
the time that the accident occurrecl.

51.         The assignment of the dispatch was not-usual, as it is custom for drivers to go to
the job site and receive their clispatch orders before going out on assignment.

52.        As a result of this accident, Plaintiff sustaineci injuries.

53.        These injuries continue to plagiie Plaintiff.

54.        Plaintiff lost wages ancl/or profits and incurrect numerous meclieal b.ills.

                                               5




       Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 5 of 11
     55.       Plaintiff has sought, on rnariy clifferent occasions, to recover basecl on the
     occupational acciclent insuratice policy.

     56.        Defenclarits liave eontinuously cleniecl :Plaintit:t's requests to resolve this matter by
     clenyirig coverage.

     57.       This eontinueci clenial of Plainti:ff's requests lias eausecl Plaintiff undue delay in
     recovering benefits rneant to .help liim ancl has caused liiin severe clistress.

     58.           The terms of the occupational acciclent policy are ambiguous.

     59.          Plaintiff's policy cloes not explicitly state the acciclent is nori-occupational if
     Plaintiff is in liis personal veliicle.


                                    FI:RST CAUSI✓ O:[+ ACTION

               Violation of Nortli Carolina's Unfair and Deceptive Trade Pr.ictices Act

    60.            Paragraphs 1 through 59 are adopted and incorporated herein as reference.

    61.        That tlie sale mid servicing of general lines of insurance by the Defendant to
    citizens of North Carolina and to this Plaintiff in particular constitute "commerce" and that
    term is clefined by North Carolina Gen. Stat. § 75-1.1 et seq and Nortli Carolina Gen. Stat. §
    58-63-15 (11), unfair settlement practices.         _

    62.       That the acts and conduct on part of the Defendants as recited herein constitute
~   unfair and deceptive trade practices and any other parts of NC Gen. Stat. § 75-1.1 et seq and
    NC Gen Stat in that:
              k.      The Defendant failed to fairly and efficiently acijust the loss suffer by
      Plaintiff under the referenced policy:
              1.      The Defenclant intentionally failed to follow appropriate standards of the
      insurance industry in acljusting the referenced loss and responcling to the claim for
      damages asserted• by Plaintiff.

    63.    -      Defendants violation of Gen. Stat. § 58-6-15 (11) is a per se viQlation of Gen.
    Stat. §75-1.1.

    64.        Defendants concluct of denying Plaintitf's claim where clocuments, employees anci
    an email statecl that Pla.intiff was uncler Dispatch to avoicl cove.rage nncl failing to effect
    prompt and reasonable settlement of Plaintiff's claicn, requiring him to institute litigation
    constitutes unfair claim settlement practices in violation of one or more the subparts of NC
    Gen."Stat. § 58-63-15 (11).                                                                             ~

                                                    0




           Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 6 of 11
    65.        In addition De.fendants' concluct is a speciEic ancl clistinet violition o:f NC Geri.
    Stat. § 75-1.1 in that it acts was iinmoral, oppressive, unscrupulous, ancl stlbstantlally
    injurious to Plainti:ffs.

    66.       Defendants' eoncluct amountecl to an inequitable assertion of its power anci
    position over Plair► tift's under the circumstances.

    67.        Pursuant to NC Gen. Stat. § 75-16, Plaintiffs are entitlecl to treble damages.

    64.         Pursuant to NC Geri. Stat. § 75-16 Plaintiffs are entitled to an award of reasonable   -_
    altor►iey's fees.

    69.        That these ancl other aets of the Defenclants, througll its agerits anci employees,
    constitute an unfair and cleceptive tracle practice and Plaintiffs are entitlecl to recover
    exemplary ancl such other relief as authorired by stath.► te.

    70.       Plaintiafs' clairn have become relatively clear, as it can be shown that Plaintiff
-   Eliclo Garcia was tincler Dispatch and therefore should be compensateci under the insurance
    policy.

    71.       As Plaintiff was under dispatch, as he was in route to pick up a load, Defendant's
    continued denials to honor the Policy is a clear violation of the Policy and a clear violation
    of North Carolina law.




                                                  7




          Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 7 of 11
                                               PRf\Y:LIR J+ OR REL:[I,F

~       WEKEREFO.RE, Plaiiltiaf clemancls juclgnierit against defenclant as :follows:

                A.       fud glllent In lavor of .hl aintiff aiicl against De[enclarit for Un:fair anci Deeeptive
        Tracle Practices Act in ainount to be cleternlinecf by the Court at the trial of this matter a-or a Sum
        in excess of Twenty Five rl'housancl DOIIars ($25,000.00);

                B.      1'laintitf clemands a trial by jury on all issues so triable;

                 C.     "Chat the costs of this action be ta,xed against Defenclant, including an awarci of
        attorney's fees to Plalntltf s coullsel, ancl accrued interest pursuant to N. C. Gen. Stat § 75-16.1
        and § .f D-45; ancl                                                                                         _

               .D.      For sucli other ftlrther relief as the Court may cleern just ancl proper.


    THIS 18°i day of September 2018



                                                         TI-IE LAW OFi'ICL OF JAVE~ WARRLN


                                                            —I
    -                                                   Java       arren
                                                        State r umber:30296
                                                        4919 Albemarle Road, Ste. 106
                                                        Charlotte, North Carolina, 28205
                                                        (T) 704-568-8439
                                                        (F) 704-568-8499
                                                        Email: warr2131(~a,bellsouth.net
                                                        Attorney for Plaintiff




                                                            5:1




                  Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 8 of 11
                                  Ct;[Z11FJCATi O:i S:ERV:[CF•


        I, tlle untlersigned, hereby certity that the foregoing Plaintiff's Genernl Action Coyer

Sheets, SC[rnrnonses rcnd Cornplaint have been properly Eilecl with the Ireclell County Clerk oF
Court via hancl clelivery this the .l 8°i clay of September 2018 at the tollowing aciclress:


       Ireclell County Clerk of Superior Court
       226 Stockton Street
       Statesvillc, North Carolina 28677                                            }                       ..:



                                                                                        ,                             ....,<
                                                                                        ;                         .
                                                THE LAW OFFICE OF JAVA tiVA::[2RE.ly:                                              -
                                                                                         ~
                                                                    ~.----.___._.------------- --_..._...

                                                                          ~,...
                                               Java O. ari n
                                               State Bar Ntt ber: 30296                                                        -
                                               4919 Albemarle Road, Ste. 106
                                               Charl6tte, North Carolina, 28205
                                               (T)704-568-8439
                                                (F) 704-568-8499
-                                               Email: warr2131 a_,bellsouth.net
                                                Attorney for Plaintiff




                                                   m




          Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 9 of 11
•   , 14




                                         CERTIFICATE OF SERVICE

           1, the undersigned, hereby certify that a copy of the above and foregoing filed documents
           Plaintiff s Civil Action Coversheet, Summons, Alias and Pluries Summons, and Complaint,
           were mailed via U.S. Postal Services Certified Mail with Return Receipt Requested at the
           following address:

                  OneBeacon Services, LLC
                  C/o Corporation Service Company
                  2626 Glenwood Avenue, Suite 500
                  Raleigh, NC 27608


                  On this the (e day of March 2019.




                                                            THE LAW OFFICE OF .TAVA O. VVARREN

                                                                ~

                                                            Java O. arren, Esq.
                                                            Sta e      o. 30692
                                                            4919 Albemar        , Suite 106
                                                            Charlotte, North Carolina 28205
                                                            (704) 568-8439) (P)
                                                            (704) 568-8499 (F)
"                                                           warr2131 an.bellsouth.net

                                                            Counsel for Plaintiff




                   Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 10 of 11
   ~ ~l%1~1 f=l~bewtaW.t, (1d., SkIK lDto            AINIII~I~Rltllll~~l91~
   ~   C1n avlo-ttf , N G`?~6 1p 5
   1

   ~

   ~
   i
   t

   ~
   3

   i
                         C l o\2Q,yt~ru-cA AJwn.t '- (,ovJPovatRoVI Sewi LL G~ JFatn y
                                     1.1o'Llo (Ae.ArMd RvO.. , Sukkt-t Soo
                                         (2A\e%~1n , N (, Z,"1 ~o 0%




Case 5:19-cv-00042-GCM Document 1-2 Filed 04/12/19 Page 11 of 11
